DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Weng et al (USPG 2009/0030686) disclose a method of generating a digital audio-visual sequence comprising one or more three-dimensional structures and an audio stream in real time, comprising the steps of: a) capturing and processing vocal input from a user (paragraph 51, receiving speech input and converting it to text via a speech recognizer); b) identifying at least one semantic construct from the captured vocal input (paragraph 52, POS, words and/or semantic features); c) matching identified semantic construct with at least one structure tag by applying a context identification algorithm comprising the steps of (paragraphs 58-68, comparing data derived from the input to predefined data to determine matches); i) comparing the identified semantic construct against a tree of structure tags (paragraphs 58-68, comparing data derived from the input to predefined data to determine matches); ii) identifying at least one structure tag that matches the identified semantic construct (paragraphs 58-68, comparing data derived from the input to predefined data to determine matches); iii) applying a confidence value to the identified at least one structure tag, the confidence value describing the degree to which the at least one structure tag matches the identified semantic construct (paragraphs 58-68, comparing data derived from the input to predefined data to determine matches); iv) where multiple structure tags are matched to the identified semantic contract, arranging the identified structure tags by confidence value (paragraphs 58-68, comparing data derived from the input to predefined data to determine matches); and v) selecting the structure tag having the highest confidence value relative to the other identified structure tags (paragraphs 58-68, comparing data derived from the input to predefined data to determine matches).
Weng fails to explicitly disclose the combination of the following limitations: d) matching identified semantic construct with at least one case tag; wherein the structure tag is associated with a three-dimensional structure and the case tag is associated with an alphanumerical description of the three- dimensional structure; e) generating a sequence based on one or more matched structure tag(s) and one or more matched case tag(s), wherein the step of generating further comprises f) scheduling synchronous rendering of the three-dimensional structure in a 3 ClarkHill\J4291\398641\222983666.vl -2/11/20user interface and voice synthesising of the alphanumerical description.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art on record in order to arrive at the claimed invention.  Therefore, claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Valles (USPG 2004/0083092) teaches a method of processing user input to determine intent of the user that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656